Citation Nr: 0736346	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for incomplete 
paraplegia.

2.  Entitlement to service connection for neurogenic bladder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran's service and personnel medical records show 
that in June 1969, he sustained a blast injury as a result of 
incoming enemy hand and rocket-propelled grenades, and was 
treated for multiple shrapnel wounds to the bilateral calves.

2.  The veteran does not have a current diagnosis of 
incomplete paraplegia.

3.  The veteran has a current diagnosis of neurogenic bladder 
disorder, which the weight of the medical evidence relates to 
his military service.


CONCLUSIONS OF LAW

1.  Incomplete paraplegia was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A neurogenic bladder disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in April 
2002 (with respect to the neurogenic bladder claim) and April 
2005 (with respect to the incomplete paraplegia claim) 
satisfied the duty to notify provisions; additional letters 
were sent in May 2005 and August 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in July 2005 and 
February 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran's service medical and personnel 
records, including his award for the Bronze Star Medal, show 
that in early June 1969, the veteran's bunker was attacked by 
enemy hand and rocket-propelled grenades.  The veteran was 
"knocked from his feet," sustained a blast injury, and was 
treated for multiple shrapnel wounds to the bilateral calves.  
Although symptomatology indicative of the bladder and 
paraplegia disorders was not evident in the service medical 
records, the veteran reported that he experienced symptoms 
from the date of the blast, but never considered it abnormal, 
and thus failed to report it.

Incomplete Paraplegia

The veteran asserts that he sustained incomplete paraplegia 
as a result of the June 1969 grenade incident.  To that end, 
no evidence of incomplete paraplegia exists in the service 
medical records.  Subsequent to service, a May 2004 private 
treatment record, which noted that the veteran's blast injury 
had "more than likely caused a period of incomplete 
paraplegia . . . ." (emphasis added).  Additionally, a June 
2005 VA outpatient treatment record revealed that the veteran 
reported a history of blast injury resulting in incomplete 
paraplegia.  Both of these records reflect that the veteran 
reported a past history or diagnosis of incomplete 
paraplegia, but neither of them actually diagnose the veteran 
with incomplete paraplegia as a current and/or chronic 
disorder, which is required to substantiate a claim for 
service connection.  See Hickson, 12 Vet. App. at 253.

Further, the February 2007 VA examiner reviewed the veteran's 
claims file, and conducted a complete clinical examination, 
including a neurological examination where the motor 
function, reflexes, sensory function, and neural deficit 
tests all revealed completely normal results in both upper 
and lower extremities.  Ultimately, the examiner determined 
that the veteran did not have incomplete paraplegia.  To that 
end, the veteran's representative argues that the February 
2007 VA examination was insufficient, as it failed to satisfy 
the directives of the July 2006 Remand.  The Board notes that 
while the July 2006 Remand identified those records discussed 
above which referred to the veteran's past incomplete 
paraplegia, the fact remains that neither they, nor any other 
objective medical record in the claims file, actually 
diagnosed the veteran with incomplete paraplegia; only the 
May 2004 private treatment record came close to doing so when 
it referenced an intermittent period of incomplete paraplegia 
that had occurred in the past.  However, referencing a past 
diagnosis, based only on the veteran's report of said 
diagnosis, with no objective medical evidence in the record, 
is not sufficient evidence of an actual past diagnosis.  For 
these reasons, service connection for incomplete paraplegia 
is not warranted.

The veteran asserted in August 2006 and May 2007 written 
statements to the Board that he had researched incomplete 
paraplegia on the internet, and determined that he 
experienced many of the symptoms consistent with such a 
diagnosis.  However, the Board notes initially that the 
veteran is currently service-connected for multiple other 
disorders stemming from the June 1969 incident, to include 
fibrositis of multiple areas, residuals of fragment wounds 
with neuropathy and venous stasis of the right lower 
extremity, and residuals of fragment wounds with venous 
stasis of the left lower extremity.  To that end, while these 
statements and others of record are acceptable as reports of 
the veteran's symptomatology, they fail to differentiate 
between that which was caused by the veteran's claimed 
incomplete paraplegia, and that which was caused by his 
service-connected lower extremity disorders.  Although the 
veteran is competent to report his symptomatology, he is a 
layperson, not a medical professional, and therefore not 
competent to offer an opinion that requires medical 
knowledge, such as a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Because the evidence of record does not show a current 
diagnosis of incomplete paraplegia, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Neurogenic Bladder Disorder

The veteran asserts that as a result of the June 1969 blast 
injury, he sustained a neurogenic bladder disorder, for which 
his symptomatology has been constant since his military 
service.  To that end, no evidence of bladder symptomatology 
or a neurogenic bladder disorder diagnosis exists in the 
service medical records.  However, there is evidence of a 
current diagnosed disorder, as recently as in the February 
2007 VA examination.  Additionally, after a thorough review 
of the opinions of record, the Board concludes that the 
weight of the probative medical evidence of record relates 
the diagnosed disorder to the veteran's military service. 

In its June 2006 Remand, the Board noted that the objective 
medical opinions of record up to that time were insufficient 
on which to base an appellate decision.  Specifically, three 
private physicians concluded, in May 2002, July 2002, and 
June 2003, that the veteran's neurogenic bladder disorder was 
related to his June 1969 blast injury.  However, these 
physicians failed to provide a complete rationale for their 
opinions.  While May 2003 and June 2004 opinions were 
submitted by one of the private physician's assistants, the 
Board notes that opinions of physician's assistants are 
generally insufficient for appellate purposes because those 
medical professionals do not possess sufficient medical 
expertise.  

Conversely, two VA physicians each found in June 2005 that 
the veteran's neurogenic bladder disorder was not related to 
service.  However, the VA practitioner made his determination 
based on an account of the veteran's service medical records 
reported to him over the phone; he never reviewed them in 
person.  Additionally, the VA examiner's opinion stated that 
the veteran's neurogenic bladder disorder was not related to 
his "shrapnel injury" in service. The Board notes that the 
veteran has consistently asserted that his neurogenic bladder 
disorder resulted from the blast force by which he was 
injured when an enemy grenade exploded, not from the 
incidental shrapnel injuries, and it is unclear whether the 
VA examiner was aware that the veteran also sustained a blast 
injury in that June 1969 incident as noted in his service 
medical records.  

Subsequent to the Board's June 2006 Remand, two new medical 
opinions are of record.  The first, a VA examination opinion 
dated in February 2007, essentially reiterates the June 2005 
opinion, noting that since there was no evidence of a head 
injury or loss of consciousness, or of a spinal cord injury, 
the veteran's neurogenic bladder disorder was not likely 
related to the "shrapnel injury" he sustained in service.  
For this reason, the VA examination opinion is not probative, 
as it fails to consider that the veteran sustained an injury 
other than the shrapnel wounds documented in the service 
medical records.  Further, and quite regretfully, it is clear 
that the examiner disregarded the Board's directive to 
consider the veteran's statements with respect to the events 
surrounding his documented inservice injury in June 1969; as 
a combat veteran, he is competent to testify as to the 
circumstances of his injury under 38 U.S.C.A. § 1154(b).  See 
38 U.S.C.A. § 1154(b).  Although the veteran's statement of 
that incident is not doubted by the Board, it is important to 
recognize that his depiction of the incident in generally 
confirmed both by the May 2003 statement of the veteran's 
fellow soldier D. M., who was also injured in the incident, 
as well as in the July 1969 Order granting the veteran's 
award of the Bronze Star Medal with "V" device.  

Conversely, two private evaluations dated in February 2007 
and March 2007 were also submitted subsequent to the Board's 
June 2006 Remand.  These opinions conduct a differential 
diagnosis analysis, considering the veteran's report of the 
grenade attack and his symptomatology since service, rule out 
transient vascular event and progressive neuropathic process.  
Rather, based on the veteran's report of the day's events, 
the private physician stated that the veteran had, in 
addition to the shrapnel injuries, sustained at least three 
concussive blasts that were significant enough to cause a 
conus or sacral nerve injury.  Because the neurogenic bladder 
disorder never improved, but remained steady in 
symptomatology over time, the private physician inferred that 
a static injury occurred.  Ultimately, he concluded that it 
was likely that the neurogenic bladder resulted from those 
concussive injuries.  The Board finds these February 2007 and 
March 2007 private opinions to be the most probative of those 
opinions sufficient for appellate purposes.  

Although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran, it may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179-80 (2005); c.f. LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In this case, although the private 
physicians did not review the veteran's service medical 
records, their written understanding of the circumstances of 
the June 1969 incident is consistent with how it was 
documented in the service personnel and medical records, as 
well as in the reports of the veteran, his fellow soldier, 
and the July 1969 Order discussed above.  For these reasons, 
the weight of the evidence reflects that the veteran's 
neurogenic bladder disorder is related to his military 
service, and thus, service connection is warranted.


ORDER

Service connection for incomplete paraplegia is denied.

Service connection for neurogenic bladder disorder is 
granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


